Citation Nr: 1423693	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for a traumatic brain injury with history of anxiety, depression, and grand mal seizures.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from November 1958 to November 1960 and from January 1961 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records are current only as of December 2012 and more recent records are not available for the Board's review.  On remand, any outstanding VA medical records that are relevant to the appeal must be obtained. 

Additionally, the Veteran's representative maintains that the Veteran is suffering from symptoms more severe than those indicated in the most recent VA examinations.  Thus, a new examination to determine the current severity of the Veteran's traumatic brain injury with history of anxiety, depression, and grand mal seizures is required.

The issue of TDIU is inextricably intertwined with the Veteran's claim for increase.  38 C.F.R. §§ 3.340, 4.16.  This issue may not be resolved until the claim for increase is fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from the St. Louis VA Medical Center from January 2013 to the present.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his traumatic brain injury with history of anxiety, depression, and grand mal seizures.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

All signs and symptoms of the service-connected traumatic brain injury with history of anxiety, depression, and grand mal seizures must be reported in detail (including all information necessary for rating the disability under Diagnostic Codes 8045, 8910 and 9434).  The examiner must report all pertinent findings and assign a GAF score.

The examiner must describe the impact of the Veteran's traumatic brain injury with history of anxiety, depression, and grand mal seizures on his occupational functioning, and specifically opine as to whether his disability renders him unable to secure or follow a substantially gainful occupation.

The examination must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


